On Petition for Rehearing
PER CURIAM.
As originally written this opinion stated that the payment of Florida Hotel and Restaurant License and the filing of Florida Sales Tax Reports in the name of the owner were indicative only of the fact that he was owner. The appellant has pointed out in its petition for rehearing that the statutes do not refer to ownership. We have, therefore, corrected the opinion by the elimination of the offending references. Nevertheless we adhere to our original decision and the petition as directed to the opinion as corrected is denied.
CARROLL, J. dissents.